The state of Connecticut’s petition for certification for appeal from the Appellate Court, 28 Conn. App. 360, is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that the statutory alternative analysis set forth in State v. *924Williams, 202 Conn. 349, 363-64 (1987), applied to alternative language occurring within the same statutory subsection and that the trial court’s instruction permitted the jury to consider a separate and distinct theory of criminal liability?
Lawrence J. Tytla, assistant state’s attorney, in support of the petition.
Ira B. Grudberg and Thomas W. Ude, Jr., in opposition.
Decided September 17, 1992
“2. Was the Appellate Court correct in its failure to consider whether any error in the trial court’s charge was harmless beyond a reasonable doubt?”